Title: From George Washington to William Heath, 6 February 1781
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters New Windsor Feby 6th 1781
                        
                        I take the first opportunity to resolve the questions in your Letter of the 5th. The Detachment with Major
                            Troop may be recalled.
                        Major Bauman will also have permission to make the experiments in Gunnery whenever it is convenient, General
                            Knox being previously apprised by him, of the time. I am Dear Sir With very great regard & esteem Your Most Obed.
                            Servt
                        
                            Go: Washington
                        
                    